UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	May 31, 2015 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 5/31/15 (Unaudited) CORPORATE BONDS AND NOTES (40.5%) (a) Principal amount Value Basic materials (4.1%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $150,000 $153,000 Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 55,000 59,813 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 20,000 21,350 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 105,000 127,575 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 60,000 60,900 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 65,000 66,848 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 185,063 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 85,000 86,063 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 151,900 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 320,000 330,400 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 40,000 40,700 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 105,000 106,575 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 120,000 120,900 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 265,000 278,250 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 34,407 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 85,000 82,344 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 125,000 122,188 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 173,000 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 80,000 93,600 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 135,000 140,400 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 45,000 42,413 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 225,000 240,188 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 130,000 131,950 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 30,000 30,075 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 160,000 172,200 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 55,000 49,775 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 58,850 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 125,000 134,688 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 5,000 4,506 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 5,000 1 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 67,844 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 65,000 65,325 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 90,000 91,583 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 209,500 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 85,000 89,250 PQ Corp. 144A sr. notes 8 3/4s, 2018 130,000 134,550 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 65,000 66,788 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 150,000 152,625 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 145,000 145,827 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 45,000 50,625 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 30,000 31,200 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 83,625 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 100,000 103,500 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 50,000 50,875 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 35,000 35,263 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 75,000 93,188 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 20,000 21,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 26,688 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 70,000 72,188 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 10,225 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 20,000 20,250 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 175,000 172,813 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 90,000 87,075 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 21,425 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 100,000 103,500 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 140,000 133,350 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 160,000 168,400 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 70,000 72,275 Capital goods (3.2%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 325,000 342,469 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 315,000 359,100 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 80,000 80,800 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 105,000 106,575 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 70,000 71,750 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 80,000 79,800 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 55,000 56,272 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 45,000 44,775 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 51,625 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 120,000 114,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 150,000 165,000 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 55,000 54,313 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 65,000 74,750 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 135,000 141,750 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 350,000 322,000 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 55,000 57,200 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 120,000 121,500 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 160,000 222,336 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 175,000 189,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 160,000 149,200 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 50,000 51,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 190,000 202,409 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 130,000 135,525 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 60,000 62,100 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 95,000 95,713 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 174,000 183,135 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 216,019 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 125,000 130,000 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 245,000 249,288 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 85,000 92,013 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 25,000 25,500 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 105,000 105,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 150,000 150,000 Communication services (4.8%) Adelphia Communications Corp. escrow bonds zero %, 2016 235,000 2,056 Adelphia Communications Corp. escrow bonds zero %, 2015 20,000 175 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 400,000 403,937 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 155,225 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 38,500 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 43,850 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 110,000 115,638 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 20,000 20,425 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 125,000 125,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 37,231 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 110,000 117,425 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 26,094 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 75,000 75,938 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 175,000 184,494 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 55,000 57,200 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 65,000 70,688 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 85,000 83,194 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 198,250 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 70,000 79,100 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 115,000 115,288 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 125,000 137,890 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 10,000 9,631 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 29,025 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 76,000 83,600 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 50,000 46,500 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 96,425 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 110,000 97,900 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 245,000 221,113 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 100,000 102,125 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 91,694 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 107,125 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 40,000 42,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 90,000 91,800 Numericable Group SA 144A sr. notes 6s, 2022 (France) 200,000 201,376 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 80,000 83,000 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 64,003 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $30,000 33,750 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 75,606 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,750 Sprint Capital Corp. company guaranty 6 7/8s, 2028 260,000 234,650 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 80,000 87,400 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 60,000 61,125 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 115,000 131,819 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 275,000 279,648 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 265,000 266,656 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 75,000 79,969 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 45,000 47,925 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 145,000 152,975 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 45,000 46,491 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 165,000 172,219 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 165,000 173,869 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 125,000 130,625 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 40,000 41,525 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 195,000 201,338 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 180,000 174,150 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 215,000 229,513 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 200,000 208,500 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 70,038 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 200,000 189,000 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 75,000 63,000 Consumer cyclicals (8.2%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 75,000 81,990 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 72,975 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 130,000 137,475 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 44,894 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 105,000 115,369 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 106,000 105,603 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 100,000 81,000 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 65,000 66,138 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 148,988 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 85,876 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 45,000 47,644 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 185,000 186,502 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 86,800 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 30,000 31,275 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 62,700 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 65,000 66,300 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 65,241 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,088 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 190,000 200,925 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 330,000 349,388 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 55,000 51,700 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 65,000 66,300 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 125,000 132,188 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 85,000 88,506 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 100,000 108,750 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 45,000 47,475 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 30,000 31,463 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 220,900 First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 60,000 63,450 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 60,000 62,700 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 15,000 15,694 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 30,000 30,225 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 145,000 143,057 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 20,000 20,407 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 80,000 82,100 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 140,000 144,900 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 40,000 41,400 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 185,000 197,025 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 170,000 143,877 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $190,000 199,500 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 180,000 182,700 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 215,000 203,175 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 255,000 250,538 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 65,000 67,275 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 75,000 81,563 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 15,000 15,113 JC Penney Corp, Inc. company guaranty sr. unsec. notes 5 3/4s, 2018 30,000 29,625 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 20,000 18,050 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 80,000 76,400 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 165,000 160,463 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 85,000 95,944 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 50,000 54,125 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 79,125 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 46,463 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 144,000 152,640 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 125,000 123,906 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 125,000 128,125 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 41,300 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 210,000 218,400 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 45,000 46,575 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 130,000 126,100 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 45,000 46,125 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 110,000 119,213 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 125,000 128,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 80,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 65,000 69,875 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 257,907 275,316 Navistar International Corp. sr. notes 8 1/4s, 2021 54,000 54,000 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 140,000 143,500 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 175,000 189,000 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 60,000 64,350 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 190,000 194,988 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 100,000 108,375 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 90,000 94,950 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 125,000 131,250 Outfront Media Capital, LLC/Outfront Media Capital Corp. 144A sr. unsec. notes 5 5/8s, 2024 10,000 10,500 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 45,724 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 140,000 142,275 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 169,600 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 90,000 93,150 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 75,000 78,844 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 55,000 56,650 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 75,000 87,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 44,888 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 90,000 91,125 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 80,000 82,200 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 61,000 64,050 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 145,209 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 100,000 101,750 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 35,000 32,725 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 280,000 270,900 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 35,000 26,775 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 95,000 99,038 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 80,000 84,400 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 60,000 61,050 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 30,000 31,650 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 45,450 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 130,000 135,200 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 205,000 213,456 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 220,000 227,150 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 5,000 5,350 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,675 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 55,000 57,888 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 65,000 66,950 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 55,000 58,438 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 90,000 95,850 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 55,000 57,200 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 180,000 171,900 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 44,100 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 75,000 75,375 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 175,000 172,156 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,413 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 30,000 29,835 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 180,000 191,925 Consumer staples (2.5%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 208,500 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 145,000 155,694 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 46,125 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 40,000 40,100 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 45,000 45,056 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 230,000 238,510 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 155,000 160,038 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 70,000 71,050 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 195,000 206,456 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 95,000 95,713 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 105,000 112,244 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 129,663 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 10,000 10,363 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 10,000 10,238 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 205,000 204,488 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 25,000 25,375 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 90,000 93,375 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 175,000 147,656 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 42,660 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 142,628 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 36,978 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 35,000 36,444 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 220,000 236,775 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 55,000 55,825 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 90,000 91,350 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 165,000 165,413 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 120,000 124,800 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 16,000 17,220 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 30,000 32,850 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 20,000 20,325 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 85,000 84,894 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 125,000 130,625 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 115,000 116,150 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 140,400 Energy (4.5%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 95,000 12,825 Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 84,788 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 66,755 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 91,125 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 95,000 91,675 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 15,000 14,592 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 60,000 56,100 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 190,000 174,800 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 70,000 66,675 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 101,250 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 90,000 76,275 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 120,000 118,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 60,000 57,150 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 95,091 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 126,150 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 140,000 142,100 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 50,750 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 140,000 130,550 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 64,350 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 75,000 72,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 51,375 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 130,000 127,400 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 68,425 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 60,000 63,900 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 15,000 16,106 FTS International, Inc. 144A company guaranty sr. FRN 7.808s, 2020 55,000 54,976 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 155,000 163,913 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 70,000 71,400 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 40,000 28,900 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 235,000 165,088 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 60,000 60,900 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 90,000 97,875 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 30,000 31,125 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 45,000 43,763 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 135,000 87,413 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 155,000 112,298 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 25,000 20,063 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 145,000 125,063 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 150,000 128,250 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 45,000 2 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 120,000 24,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 221,550 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 65,000 67,275 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 50,000 50,750 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 225,000 230,063 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 220,000 158,950 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 55,000 38,500 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 115,000 47,150 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 195,000 80,925 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 55,000 54,863 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 64,025 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 45,000 47,705 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 230,000 234,025 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 197,488 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 45,000 47,363 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 245,000 20,213 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 130,000 128,944 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 65,000 65,683 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 120,000 128,586 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 105,000 67,200 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 100,000 89,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 52,250 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 20,800 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 21,609 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 55,000 46,475 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 150,000 146,250 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 230,000 234,025 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 86,858 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,669 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 240,000 244,200 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 65,000 65,488 Financials (5.0%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 115,000 118,163 Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 185,000 186,388 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 96,525 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 175,000 215,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 70,950 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 58,625 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 72,963 American International Group, Inc. jr. sub. FRB 8.175s, 2058 100,000 136,125 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 120,000 121,350 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 50,000 52,875 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 105,000 107,888 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 50,000 53,500 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 75,000 77,250 CIT Group, Inc. sr. unsec. notes 5s, 2023 65,000 66,463 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 102,750 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 84,900 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 45,000 45,113 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 145,287 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 195,406 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity 25,000 24,969 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 125,000 95,625 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 60,000 62,250 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 65,000 67,191 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 65,000 69,063 Communications Sales & Leasing, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2023 (R) 35,000 35,700 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 75,000 36,750 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 110,000 111,375 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 50,000 51,875 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 123,200 Dresdner Funding Trust I 144A bonds 8.151s, 2031 240,000 302,400 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 90,000 94,050 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 105,000 105,525 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 50,000 31,375 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 70,000 69,650 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 155,000 160,038 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 215,000 231,125 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 125,000 131,094 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 88,600 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 60,000 66,450 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 70,000 74,900 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 5,000 4,944 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 90,938 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 269,380 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $249,000 264,874 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 50,000 53,563 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 125,000 134,688 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 101,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 85,000 81,706 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 110,000 118,250 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 105,000 98,438 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 155,000 165,946 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 65,000 69,713 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 30,000 32,400 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 140,000 140,350 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 155,000 149,575 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 109,125 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 265,000 335,888 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 65,000 70,689 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 45,000 45,395 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 30,000 33,450 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 85,000 87,338 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 90,000 90,000 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 170,000 144,500 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 155,000 158,100 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 90,000 82,575 Health care (3.8%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 155,000 160,425 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 75,000 75,000 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 95,000 97,138 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 110,000 115,500 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 150,000 155,625 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 40,000 41,150 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 25,000 26,688 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 140,000 140,875 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 165,000 144,994 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 110,000 111,169 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. sub. notes 5s, 2025 95,000 94,169 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 135,000 141,244 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 170,000 172,763 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 100,000 97,500 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 125,000 131,563 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 65,000 65,975 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 35,000 36,050 HCA, Inc. sr. notes 6 1/2s, 2020 275,000 307,313 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 35,100 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 100,000 104,563 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 120,000 122,700 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 80,000 85,900 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 85,000 86,381 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 165,000 177,375 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 125,000 125,938 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 70,000 73,413 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 85,000 88,778 Omnicare, Inc. sr. unsec. notes 5s, 2024 20,000 22,100 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 45,000 48,938 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 160,500 Quintiles Transnational Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 55,000 55,825 Service Corporation International sr. unsec. notes 7s, 2017 65,000 70,769 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 185,000 196,100 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 125,000 133,125 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 70,000 70,525 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 25,000 25,500 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 87,922 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 55,000 54,450 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 80,000 78,400 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 244,688 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 140,000 149,800 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 25,000 25,438 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 80,000 85,800 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 20,000 20,925 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 159,563 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 10,000 10,375 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 55,000 55,963 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 100,000 104,125 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 110,000 113,988 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 110,000 114,400 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 210,000 220,894 Technology (1.8%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 75,000 79,031 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 300,000 256,875 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 285,000 285,000 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 85,000 99,556 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 8,000 8,980 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 109,000 124,669 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 320,000 341,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 12,000 12,825 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 60,000 62,850 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 70,000 75,425 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 170,000 176,613 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 105,000 111,300 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 105,000 110,250 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 100,000 100,000 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 120,000 121,800 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 205,500 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 70,000 73,063 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 140,000 124,600 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 145,000 157,325 Transportation (0.3%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 135,000 130,275 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 205,000 209,100 Utilities and power (2.3%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 85,000 99,450 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 270,000 267,975 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 162,944 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 45,000 43,425 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 225,000 226,406 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 30,000 32,025 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 25,000 26,781 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 95,000 104,810 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 28,000 29,400 Dynegy, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 10,000 10,650 Dynegy, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 180,000 190,350 Dynegy, Inc. 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 80,000 85,800 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 40,000 49,525 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 107,000 122,248 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 35,000 36,750 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 155,000 168,756 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 50,063 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 94,000 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 145,000 139,563 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 125,000 128,750 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 25,813 Kinder Morgan, Inc./DE sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 118,134 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 348,156 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 90,000 92,700 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 140,000 153,300 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 77,625 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 55,000 57,508 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 85,000 85,468 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 130,000 135,850 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 60,000 38,550 Total corporate bonds and notes (cost $55,948,980) CONVERTIBLE BONDS AND NOTES (33.0%) (a) Principal amount Value Basic materials (0.9%) AK Steel Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2019 $635,000 $777,875 Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) 355,000 429,106 Capital goods (1.0%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 595,000 480,091 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 685,000 944,444 Communication services (0.9%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 216,910 Powerwave Technologies, Inc. cv. unsec. sub. notes 3 7/8s, 2027 (In default) (F) (NON) 1,160,000 116 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,075,000 1,053,500 Consumer cyclicals (6.4%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 453,000 579,274 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 332,000 413,133 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 391,000 608,005 Jarden Corp. company guaranty cv. sr. unsec. bonds 1 1/8s, 2034 650,000 769,844 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 344,000 723,260 Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 3/4s, 2043 833,000 1,332,279 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 1,250,000 660,938 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 575,000 555,953 Macquarie Infrastructure Corp. cv. sr. unsec. sub. notes 2 7/8s, 2019 432,000 515,430 Navistar International Corp. cv. sr. unsec. sub. bonds 4 3/4s, 2019 644,000 581,210 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 320,000 430,800 Ryland Group, Inc. (The) cv. company guaranty sr. unsec. unsub. notes 1 5/8s, 2018 480,000 681,300 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 365,000 428,647 Tesla Motors, Inc. cv. sr. unsec. notes 1 1/4s, 2021 680,000 651,525 Consumer staples (0.6%) Vector Group, Ltd. cv. sr. unsec. FRN 2 1/2s, 2019 585,000 821,882 Energy (3.8%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,230,000 2,051,600 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 1,075,000 835,141 Energy XXI, Ltd. cv. sr. unsec. bonds 3s, 2018 (acquired various dates from 11/19/13 to 1/24/14, cost $446,469) (RES) 451,000 173,635 Goodrich Petroleum Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2032 569,000 324,330 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 377,000 318,329 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 655,000 164,159 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3s, 2028 621,000 558,900 SunEdison, Inc. 144A cv. sr. unsec. notes 2 5/8s, 2023 289,000 298,212 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 13,750 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 568,106 Financials (5.4%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 627,000 644,243 Ares Capital Corp. cv. sr. unsec. unsub. bonds 4 3/8s, 2019 147,000 152,421 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 626,000 677,645 Cowen Group, Inc. cv. sr. unsec. unsub. notes 3s, 2019 458,000 557,329 Empire State Realty OP LP 144A cv. sr. unsec. notes 2 5/8s, 2019 (R) 442,000 461,614 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 816,000 976,650 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 453,000 515,288 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 330,000 417,656 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 430,000 691,494 Spirit Realty Capital, Inc. cv. sr. unsec. notes 2 7/8s, 2019 (R) 561,000 545,222 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 631,000 713,424 TCP Capital Corp. 144A cv. sr. unsec. notes 5 1/4s, 2019 827,000 833,719 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 312,000 243,360 Health care (4.5%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 702,241 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 720,000 1,004,400 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default) (F) (NON) 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 445,000 31,150 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 225,000 1,111,219 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 709,000 859,663 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 880,000 1,126,400 Jazz Investments I, Ltd. 144A cv. company guaranty sr. unsec. notes 1 7/8s, 2021 (Ireland) 722,000 860,534 Medidata Solutions, Inc. cv. sr. unsec. notes 1s, 2018 370,000 453,944 Technology (8.4%) Ciena Corp. cv. sr. unsec. notes 4s, 2020 618,000 873,311 j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 570,000 661,200 Jazz Technologies, Inc. company guaranty cv. sr. unsec. bonds 8s, 2018 223,000 368,508 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 1,120,000 2,874,900 Micron Technology, Inc. cv. sr. unsec. unsub. bonds 3s, 2043 890,000 1,001,250 Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2 5/8s, 2041 370,000 888,231 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 442,000 597,529 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 970,000 1,164,000 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 1/4s, 2018 600,000 750,375 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 424,000 613,210 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 745,000 610,900 Yahoo!, Inc. cv. sr. unsec. bonds zero %, 2018 1,130,000 1,218,988 Transportation (1.1%) Atlas Air Worldwide Holdings, Inc. cv. sr. unsec. notes 2 1/4s, 2022 394,000 397,940 Scorpio Tankers, Inc. 144A cv. sr. unsec. notes 2 3/8s, 2019 1,072,000 1,126,270 Total convertible bonds and notes (cost $43,874,077) CONVERTIBLE PREFERRED STOCKS (23.5%) (a) Shares Value Basic materials (1.2%) Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 20,158 $881,284 Smurfit-Stone Container Corp. escrow zero % cv. pfd. (F) 65,720 657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 15,650 848,524 Capital goods (1.2%) United Technologies Corp. $3.75 cv. pfd. 28,240 1,720,381 Communication services (3.7%) American Tower Corp. $5.50 cv. pfd. (R) 13,085 1,327,604 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 21,872 1,074,462 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 7,809 803,156 Iridium Communications, Inc. 7.00% cv. pfd. 4,095 485,002 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 680 255,000 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 16,339 1,123,633 Consumer cyclicals (3.0%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 37,550 966,327 Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (United Kingdom) (NON) 15,943 2,193,159 Stanley Black & Decker, Inc. $6.25 cv. pfd. 8,385 992,449 Consumer staples (0.7%) Tyson Foods, Inc. $2.375 cv. pfd. 18,767 975,321 Energy (1.7%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,848 1,547,585 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 610 155,512 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 11,845 654,436 Financials (7.0%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 32,805 956,469 AMG Capital Trust II $2.575 cv. pfd. 21,285 1,306,367 Banc of California, Inc. $4.00 cv. pfd. 8,217 501,894 Bank of America Corp. Ser. L, 7.25% cv. pfd. 3,093 3,533,752 EPR Properties Ser. C, $1.438 cv. pfd. (R) 37,670 899,371 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 12,177 777,045 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 12,175 610,698 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 925 1,115,781 Health care (2.2%) Actavis PLC Ser. A, 5.50% cv. pfd. (NON) 2,420 2,565,127 Alere, Inc. Ser. B, 3.00% cv. pfd. 1,410 489,006 Transportation (0.4%) Genesee & Wyoming, Inc. $5.00 cv. pfd. 5,548 589,031 Utilities and power (2.4%) Dominion Resources, Inc./VA $3.188 cv. pfd. 19,498 982,309 Dynegy, Inc. Ser. A, $5.375 cv. pfd. 3,886 435,154 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 64,107 Exelon Corp. $3.25 cv. pfd. 15,998 772,863 NextEra Energy, Inc. $2.90 cv. pfd. 18,350 1,044,666 Total convertible preferred stocks (cost $30,043,164) COMMON STOCKS (1.2%) (a) Shares Value Ally Financial, Inc. (NON) 4,650 $105,416 CIT Group, Inc. 1,606 74,294 Connacher Oil and Gas, Ltd. (Canada) (NON) 2,338 5,170 DISH Network Corp. Class A (NON) 1,525 107,955 EP Energy Corp. Class A (NON) 5,301 69,708 General Motors Co. 2,360 84,889 Halcon Resources Corp. (NON) 7,586 7,965 Huntsman Corp. 3,400 76,296 Live Nation Entertainment, Inc. (NON) 1,215 34,749 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 5,612 224 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 5,612 224 Penn National Gaming, Inc. (NON) 6,025 100,196 Rite Aid Corp. (NON) 108,181 943,338 Seventy Seven Energy, Inc. (NON) 2,750 16,225 Spectrum Brands Holdings, Inc. 655 63,306 Vantage Drilling Co. (NON) 36,191 12,341 Total common stocks (cost $1,149,327) PREFERRED STOCKS (0.2%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 88 $88,880 Citigroup, Inc. Ser. K, $1.719 ARP 1,200 32,364 GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 4,695 122,352 M/I Homes, Inc. Ser. A, $2.438 pfd. 2,305 59,077 Total preferred stocks (cost $283,533) SENIOR LOANS (0.1%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 $203,234 $191,104 Total senior loans (cost $195,411) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $1.70 168,777 $— Total warrants (cost $33,755) $— SHORT-TERM INVESTMENTS (2.0%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 2,781,556 $2,781,556 Total short-term investments (cost $2,781,556) TOTAL INVESTMENTS Total investments (cost $134,309,803) (b) FORWARD CURRENCY CONTRACTS at 5/31/15 (aggregate face value $549,806) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 7/15/15 $28,125 $27,613 $(512) Barclays Bank PLC Canadian Dollar Buy 7/15/15 66,615 66,492 123 JPMorgan Chase Bank N.A. British Pound Sell 6/17/15 228,317 229,640 1,323 Canadian Dollar Sell 7/15/15 32,946 32,388 (558) State Street Bank and Trust Co. Canadian Dollar Sell 7/15/15 137,570 135,155 (2,415) WestPac Banking Corp. Canadian Dollar Sell 7/15/15 59,544 58,518 (1,026) Total Key to holding's currency abbreviations CAD Canadian Dollar GBP British Pound USD/$ United States Dollar Key to holding's abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $138,824,559. (b) The aggregate identified cost on a tax basis is $134,847,098, resulting in gross unrealized appreciation and depreciation of $12,642,159 and $7,858,104, respectively, or net unrealized appreciation of $4,784,055. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $173,635, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $673,606 $23,971,186 $21,863,236 $1,964 $2,781,556 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $2,989 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,953 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $76,296 $— $— Communication services 107,955 — — Consumer cyclicals 219,834 — — Consumer staples 1,006,644 — — Energy 111,409 — 448 Financials 179,710 — — Total common stocks — Convertible bonds and notes — 45,656,646 92,306 Convertible preferred stocks 4,343,196 28,304,279 657 Corporate bonds and notes — 56,256,437 3 Preferred stocks 154,716 147,957 — Senior loans — 191,104 — Warrants — — — Short-term investments 2,781,556 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,065) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Transfers between level 1 and level 2 during the reporting period, totaling$2,257,067, are the result of changing to a pricing service as the source for the securities prices. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$1,446	$4,511 Equity contracts	—	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$640,000 Warrants (number of warrants)168,777 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $— $123 $1,323 $— $— $1,446 Total Assets $— $123 $1,323 $— $— $1,446 Liabilities: Forward currency contracts# $512 $— $558 $2,415 $1,026 $4,511 Total Liabilities $512 $— $558 $2,415 $1,026 $4,511 Total Financial and Derivative Net Assets $(512) $123 $765 $(2,415) $(1,026) $(3,065) Total collateral received (pledged)##† $— $— $— $— $— Net amount $(512) $123 $765 $(2,415) $(1,026) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 29, 2015
